VIA EDGAR AND EMAIL June 8, 2007 The United States Securities And Exchange Commission SEC Headquarters 100 F Street NE Washington, D.C. 25049-0506 Subject:Nationwide Life Insurance Company Nationwide Variable Account- II Pre-Effective Amendment No. 1 File Number 333-140621 Dear Ms. Marquigny: On behalf of Nationwide Life Insurance Company (“Nationwide”) and its Nationwide Variable Account-II (the “Variable Account”), we are filing this correspondence in response to your comments to the Registration Statement on Form N-4 for the registration of Deferred Variable Annuity Contracts (“Contract”) to be offered through the Variable Account. This filing is being made electronically via EDGAR in accordance with Regulation S-T. On February 12, 2007, Nationwide filed am initial registration statement for Flexible Premium Deferred Variable Annuity Contracts to be offered through Nationwide Variable Account –II (File No. 333-140621).We have reviewed your letter dated April 10, 2007 and have the following responses to the staff’s comments below. The enclosed Exhibit A (Draft of Pre-Effective Amendment No. 1) reflects red-lining of changes made to address the comments.Page number references below are to the original courtesy copy.Other changes to the registration statement are non-material changes intended to improve overall disclosure. Should the Staff find these changes acceptable, Nationwide will make the changes in Pre-Effective Amendment No. 1. 1.1933 Act file number and Contract Name COMMENT:Because Nationwide offers several variable contracts through its separate accounts, it may be difficult for investors to find the documents relating to a specific filing on the SEC website. Therefore, please disclose the 1933 Act file number for the contract. In addition, please state the contract name prominently on the cover page. RESPONSE:We have added the 1933 Act file number to the cover page of the registration statement and the contract name has been added the top of page 1 of the prospectus. 2.Cover Page COMMENT:The page reference for the SA1 table of contents is incorrect. Please correct it. RESPONSE:We have amended our disclosure by correcting the pagination. Page 1 of 14 3.Glossary 3a. NCUSIF Definition: COMMENT: We note that Nationwide Credit Union Share Insurance Fund is only mentioned on the cover page and in the glossary, but nowhere else in the filing. Please explain to the Staff how NCUSIF is related to the filing and amend the registration statement accordingly. If NCUSIF has no role, please delete the references. RESPONSE:Historically, Nationwide has referenced the NCUSIF and FDIC, which appears on both the marketing cover and page 1 of the prospectus to disclose to potential contract owners that Nationwide lacks federal deposit insurance. 3b. Net Asset Value Definition COMMENT:Please define "market day." Also, in your response letter, please identify the underlying funds that do not determine NAV based on share value at the close of the NYSE and identify when they price. If any underlying funds price more frequently than once a day, please specify the fund and its pricing times. In addition, please describe how contract level transactions involving such underlying funds will be treated under the contract. RESPONSE: We have amended our disclosure by deleting the words “at the end of a market day” from the definition of net asset value. The definition will now state: “Net asset value- The value of one share of an underlying mutual fund at the close of the New York Stock Exchange.” In addition, Nationwide represents that none of the underlying funds currently price more than once a day. 3c. Valuation Date COMMENT:In the definition of “Valuation Date," please delete the reference to Nationwide to clarify that accumulation unit value is determined each day that the NYSE is openother than the holidays identified in the narrative on page 31. See Rule 22c- l (b)(1)(iii). RESPONSE: We have amended our disclosure by deleting “and Nationwide’s home office” from the definition of Valuation date.We have also added to the definition of “Valuation Date” the following sentence: “Values of the variable account are determined as of the close of the New York Stock Exchange which generally closes at 4:00 p.m. Eastern Time, but may close earlier on certain days and as conditions warrant.” We have also amended our disclosure by amending the language in our “Pricing” section. The third paragraph of our pricing section now begins with this sentence: “Except on the days listed below and on weekends, purchase payments, transfers and surrenders are priced every day. Purchase payments will not be priced when the New York Stock Exchange is closed or on the following nationally recognized holidays:…” 3d. Additional Terms COMMENT:Either here or the first time it is used in the text (page indicated), please define the following terms: "Guaranteed Term Option" (p. 2), "Target Term Option" (p. 7), and "Lifetime Withdrawal Base" (p. 21). Page 2 of 14 RESPONSE: We have amended our disclosure by adding definitions of “Guaranteed Term Option” and “Target Term Option” to the Glossary of Special Terms.“Lifetime Withdrawal Base” is not a capitalized defined term and thus should not be listed in the Glossary of Special Terms.“Lifetime Withdrawal Base” is currently defined and explained in the Capital Preservation Plus Lifetime Income Option, Terminating the CPP Lifetime Income Option, Withdrawal Phase of the CPP Lifetime Income Option as follows: “At the beginning the of the withdrawal phase of the CPP Lifetime Income Option. Nationwide will determine the lifetime withdrawal base, which is equal to the contract value as of the end of the CPP program period (including any amounts credited under the principal guarantee).” 4.Fee Tables (pp. 6-8) 4a. Footnotes COMMENT:Please present all of the footnotes together after the underlying fund fee tables so they do not break up the presentation of the required tables. RESPONSE:The instructions for Form N-4 require, in part, “the Registrant may include in a footnote to the table a tabular, narrative, or other presentation providing further detail regarding variations in the charge.”We believe that it is in the best interest of the investor to leave the clarifying footnotes on the same page as the relevant fee table, so the investor can more readily locate information pertinent to a particular charge rather than having to navigate through multiple pages of fee tables to locate endnotes. 4b. Footnotes COMMENT:Much of the footnote text is or can be covered more appropriately with the Item 6 disclosure further back in the prospectus. Wherever possible, please limit the footnotes to the required Item 3 disclosure or cross-references to descriptions in the text. RESPONSE:We have amended our disclosure by removing footnotes containing information that is redundant to disclosure found in the body of the prospectus. 4c. Capital Preservation Plus Option COMMENT:It appears this option will never be offered based on the stated availability dates. Please delete all references to this option throughout the prospectus or amend the references to its dates of availability. RESPONSE:Nationwide reserves the right to open the availability the Capital Preservation Plus (“CPP”) Option at a future date. We have amended our disclosure by stating that the CPP Option is not available for contracts issued on or after August 1, 2007. 4d. Lifetime Income Option COMMENT:For the Lifetime Income Option and the Spousal Continuation Benefit, please modify the presentation so the table clearly shows the charge as a percentage of the income benefit base rather than defining the percentage in the footnotes. Also, where the tables present Total Variable Account Charges including either option, please add a footnote explaining how the total was Page 3 of 14 calculated and what assumptions applied. RESPONSE:We have amended our disclosure by adding to the “Recurring Contract Expenses” chart the following: Under the Lifetime Income Option, the chart now includes the following, “The fee for the Lifetime Income Option will be assessed on the current income benefit base and will be charged on each anniversary.” Under the Spousal Continuation Benefit, the chart now includes the following, “The fee for the Lifetime Income Option and Spousal Continuation Benefit" will be assessed on the current income benefit base and will be charged on each anniversary.” The last footnote pertaining to The Spousal Continuation Benefit has been revised to add the following: “The total charge for the Lifetime Income Option and the Spousal Continuation Benefit is 1.15% of the current income benefit base. 4e. Summary of Maximum Contract Expenses COMMENT:The table showing maximum contract expenses reflects two mutually exclusive options, the C Schedule Option and the Lifetime Income Option. Please reflect the highest total fee a contract owner could be assessed taking into account mutual exclusivity restrictions and revise the corresponding example figures as well. RESPONSE:We have amended our disclosure to list only the highest combination of mutually exclusive options. 4f. Short-Term Trading Fees COMMENT:The short-term trading fees are reflected in the Separate Account Transaction Fee table. Consequently, the reference to these fees in the portfolio fee table preamble and the related footnote are confusing. Please clarify the portfolio preamble and move the footnote information to the Appendix A fund disclosure or a similarly appropriate place in the prospectus. RESPONSE:The underlying mutual funds listed in Appendix A include disclosure which states that short-term trading fees are assessed for those funds.Additional clarifying disclosure for Short-term trading fees is included within the Short-Term Trading Fees subsection of the Standard Charges and Deductions Section.Additionally, the maximum Short-term trading fee is disclosed in the Contract Owner Transaction Expenses of the Contract Expenses Fee Table. 5.Ten Day Free-Look (pp. 11, 34) COMMENT:Please clarify whether the post-mark or actual date of the insurance company's receipt of the returned contract determines eligibility for a free-look refund. RESPONSE:We have amended our disclosure by stating “Nationwide’s actual date of receipt of the contract determines the eligibility of the free-look privilege. Page 4 of 14 6.Voting Rights (pp. 11-12) COMMENT:Please disclose that with proportional voting, a small number of contract owners may determine the outcome of the vote. The disclosure should also indicate any minimum number of votes that must be received to have a quorum. RESPONSE:The Voting Rights subsection of the Investing in the Contract Section has been amended to include the following language: “What this means to you is that when only a small number of contract owners vote, each vote has a greater impact on the outcome”.As quorum requirements are established by the mutual funds and vary by mutual fund company, additional disclosure may be misleading and such requirements may be disclosed in the mutual funds’ prospectuses. 7.Guaranteed Term Options (pp. 12-13) COMMENT:Please confirm that the market value adjustment associated with certain Guaranteed Term Options has been separately registered pursuant to the Securities Act of 1933 "1933 Act") and provide the file number for its registration statement. RESPONSE:Nationwide Life Insurance Company’s Multiple Maturity Variable Account has been separately registered with the SEC and the 1933 Act number is 333-133163. 8.Extra Value Option Credits (p. 13) COMMENT:Please delete references to Extra Value Option credits in the Fixed Account section and throughout the prospectus; Registrant has not offered this option. RESPONSE:We have amended our disclosure by removing all references to the Extra Value Option. 9.USA Patriot Act (p. 14) COMMENT:Please revise this disclosure to state that as a service provider to the funds Nationwide has established procedures in compliance with its responsibilities under Rule 38a-1 of the Investment Company Act. See Release IC-26299 at Footnotes 91 & RESPONSE:We have amended the language in “the Contract in General” section of the prospectus to reflect past tense.Accordingly the disclosure now reads: “In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide has implemented procedures designed to prevent contracts described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities.” 10.Features with Restricted Investment Options COMMENT:Please clarify whether the list of restricted investment options associated with the Capital Preservation Plus Option feature also applies to the Lifetime Income and the Capital Preservation Plus Lifetime Income Options. If not, separately identify the underlying investment options permitted under each of those features. RESPONSE:We have added a cross reference under each benefit option for a new table in the prospectus titled “Income Benefit Investment Options” which lists the investment options available Page 5 of 14 under each benefit option. 11. Capital Preservation Plus Lifetime Income ("CPPL1") Option (pp. 21-27) 11a. Immediate Withdrawals (p. 21) COMMENT:Because immediate withdrawals are permitted during both the Preservation and Withdrawal Phases, the first two paragraphs under this heading are confusing. Please revise the disclosure to distinguish between electing the immediate withdrawal benefit and electing to begin the Withdrawal Phase. RESPONSE:We have amended our disclosure by breaking this text into two subsections, one entitled “Immediate Withdrawals- Preservation Phase” and other entitled “Immediate Withdrawals – Withdrawal Phase.” 11b. Preservation Phase (pp. 22-23) COMMENT:If correct, please clarify that the term "CPP program period" marks the time remaining until the maturity date for the Preservation Phase. Alternatively, please explain the relationship between the Preservation Phase, the CPP program period, and the maturity date. RESPONSE:We have amended our disclosure by adding the following, “The CPP program period marks the time remaining until the end of the preservation phase.” 11c. Required Minimum Distribution Privilege (pp. 23, 26, 29) COMMENT: Please indicate whether a change to the required minimum distribution ("RMD") privilege would be applied prospective or to prior surrenders under the contract and whether a contract owner will be notified if the policy is changed. RESPONSE:The language in the “Required Minimum Distribution Privilege” subsection of the “Capital Preservation Plus Lifetime Income Option” section of the prospectus has been amended as follows:“We will notify you if we discontinue or eliminate the required minimum distribution privilege.” 11d. Succession of Rights and Termination (p. 24) COMMENT: Please clarify the meaning of “full surrender of the death benefit proceeds." (Emphasis added.) If the option continues following a partial surrender of death benefit proceeds, describe the surrender and how the situation could arise. RESPONSE:We have amended our disclosure by changing this bulleted item to read as follows, “payment of the death benefit proceeds.” (Emphasis added.) 11e. Determining Immediate Withdrawal Base (p. 25) COMMENT:Please provide an example showing what happens to the guarantee amount and the immediate withdrawal base if a contract owner takes a surrender during the Preservation Phase before invoking the immediate withdrawal benefit. Page 6 of 14 RESPONSE:We have amended our disclosure to by adding an example showing the immediate withdrawal base with a surrender during the CPP program period.The disclosure is as follows: Example with Surrenders during the CPP program period If the contract owner's initial investment at the beginning of the CPP program period was$100,000, and there was a surrender request of $10,000, the CPP guarantee amount at the endof the CPP program period would be calculated as follows: CPP guarantee amount $100,000 Contract value $40,000 Gross surrender request $10,000 CPP guarantee amount after withdrawal $100,000*(1-$10,000/$40,000) $75,000 If the contract owner invokes the immediate withdrawal benefit after a withdrawal has taken place, the immediate withdrawal base becomes the new CPP guarantee amount (i.e., $75,000).The contract value will not be credited with any CPP guarantee amount at the end of the program period. 11f. Impact of CDSC Charge (p. 26) COMMENT:Please clarify whether a contract owner who withdraws the full benefit amount plus the CDSC charge is considered to have taken an "excess withdrawal" equal to the CDSC charge. If so, disclose that the CDSC charge may cause contract value to fall below zero and trigger the related consequences. RESPONSE:This situation is currently addressed in the CPPLI Section, “Impact of Withdrawals in Excess of 6%,” Contingent Deferred Sales Charges subsection.The language is as follows: Contingent Deferred Sales Charges A withdrawal under the benefit may cause a CDSC to apply (see "Contingent Deferred Sales Charges" earlier in this prospectus).Application of a CDSC could result in the gross surrender being greater than 6%.For example, the amount of the surrender request plus the applicable CDSC could exceed the 6% limit.If applicable, contract owners can request to receive a specific dollar amount of withdrawal (i.e., Nationwide will gross up the withdrawal to include the CDSC amount) or to receive the withdrawal net of the CDSC amount.In either case, the gross amount of the surrender (i.e., including the CDSC) is the amount used to determine whether the withdrawal exceeds the 6% limit.A reduction to the immediate withdrawal base will be applied as described in the "Impact of Withdrawals in Excess of 6%" provision if the gross surrender exceeds the 6% limit. The contract permits a percentage of purchase payments to be withdrawn free of CDSC each year (see "Waiver of Contingent Deferred Sales Charge" earlier in this prospectus).The total free withdrawal amount permitted (a percentage of purchase payments), however, may result in annual surrenders greater than the 6% limit permitted by this benefit (i.e., 6% of the immediate withdrawal base).In such case, the reduction described in the "Impact of Withdrawals in Excess of 6%" provision will apply. Page 7 of 14 11g. Succession of Rights and Immediate Withdrawal Benefit (p. 27) COMMENT:Per the last sentence under this heading, are there situations when the contract owner's death would not terminate the CPPLI Option? If so, please describe. RESPONSE:We have amended our disclosure by adding the following to this section, “If by the terms of the contract, the death of the contract owner results in the contract being continued, i.e., does not result in payment of the death benefit proceeds, the CPP Lifetime Income Option will continue in force with the immediate withdrawal benefit invoked (see the “Required Distributions” section in Appendix C: Contract Types and Tax Information.) 12. Lifetime Income Option (LIO) & Related Provisions (pp. 27-29) 12a. Subsequent Payments (p. 28) COMMENT:Please state whether a contract owner will be notified if Registrant exercises the right to limit subsequent purchase payments under this option. RESPONSE:The language in the Lifetime Income Option Section does not include a contract owner notice provision because the contract requires prior approval by Nationwide for subsequent purchase payments. 12b. Lifetime Income Surrenders (p. 28) COMMENT:Please distinguish between the impact of the first surrender under this option and under the CPPLI Option. RESPONSE:We believe that it would be confusing to our investors to discuss surrenders in the CPPLI Option in the Lifetime Income Option section.We believe the impact of the first surrender is clearly addressed in the “Lifetime Income Surrenders” subsection of the Lifetime Income Option which states: At any time after the Lifetime Income Option is elected, the contract owner may begin taking the lifetime income benefit by taking a surrender from the contract.Nationwide will surrender accumulation units proportionally from the sub-accounts as of the date of the surrender request.As with any surrender, lifetime income surrenders reduce the contract value and consequently, the amount available for annuitization. At the time of the first surrender, the income benefit base is locked in and will not change unless the contract owner takes excess surrenders, elects a reset opportunity (both discussed later in this provision), or submits additional purchase payments.Additional purchase payments submitted after the first surrender from the contract will increase the income benefit base. Simultaneously, the lifetime income percentage is determined based on the age of the contract owner as indicated in the following table: Page 8 of 14 Contract Owner’s Age (at time of first surrender) Lifetime Income Percentage 45 up to 59½ 4% 59½ through 66 5% 67 through 71 5.5% 72 through 80 6% 81 and older 7% At the time of the first surrender and on each L.Inc anniversary thereafter, the lifetime income percentage is multiplied by the income benefit base to determine the benefit amount for that year.The benefit amount is the maximum amount that can be surrendered from the contract before the next L.Inc anniversary without reducing the income benefit base.The ability to surrender the current benefit amount will continue until the earlier of the contract owner’s death or annuitization. Although surrenders up to the benefit amount do not reduce the lifetime benefit base, they do reduce the contract value and the death benefit, and are subject to the CDSC provisions of the contract. 12c. Taxation of Surrenders under the LIO (p. 29) COMMENT:The disclosure describing the calculation of the taxable distribution amount is difficult to understand. Please clarify what "excess" refers to and what "over the remaining investment in the contract" modifies. Please consider presenting the calculation as a mathematical equation rather than a narrative. RESPONSE:Although this disclosure language has not changed since the inception of this option, and is identical to disclosure under the Capital Preservation Plus Lifetime Income Option, we have revised the disclosure related to surrenders under both optional benefits to more clearly state: “While the tax treatment for surrenders for benefits such as the Lifetime Income Option are not clear under federal tax law, Nationwide currently treats these surrenders as taxable to the extent that the cash value of the contract exceeds the contract owner’s investment at the time of the surrender.Please consult a qualified tax advisor.” 13. Pricing (p. 31) 13a. Accumulation Unit Value COMMENT:Please substitute the word "determined" for "available" in the phrase "next available accumulation unit value after the payment is received." The current language could be read to mean that a transfer is priced at the accumulation unit value existing when the transaction request was received. RESPONSE:We have amended our disclosure by revising the sentence to read, “Subsequent purchase payments allocated to sub-accounts will be priced at the accumulation unit value next computed after the payment is received. 13b:Account Value COMMENT:The last sentence of the Pricing section implies a causal relationship between Page9 of 14 changes in account value and a contract owner's inability to access his/her account. Please revise or delete the phrase "since the contract owner will not have access to their account." RESPONSE: We have amended our disclosure by revising the sentence to read,“On those days when the New York Stock Exchange is open and Nationwide is closed, contract value may change and contract owners will not have access to their accounts. 14. Transfers Among the Sub-Accounts (p. 34) COMMENT:The disclosure indicating that transfer requests are "subject to terms and conditions imposed by the contract and the underlying mutual funds" suggests that a contract owner's rights as described in the prospectus may be limited by the language contained in the annuity contract. Please revise this disclosure or delete the statement so contract owners will not be misled as to their rights under the securities laws. RESPONSE:We have amended our disclosure by deleting the words “subject to terms and conditions imposed by the contract and the underlying mutual funds.” 15.Surrender (Redemption) Prior to Annuitization (p. 34): COMMENT:In your response letter, please explain the circumstances under which Nationwide may postpone payment of policy Proceeds because it is "unable to price Accumulation Units." Please note that any suspension or postponement of payment must be consistent with Section 22(e) of the 1940 Act and that pricing of redemption requests must comply with Rule 22c-1. RESPONSE:Nationwide will only suspend or postpone a good order payment in accordance with Rule 22c-1.Accordingly, we have cross-referenced our “Pricing” section to make our “Surrender (Redemption)” section clearer. 16.Systematic Withdrawals (pp. 38-39) COMMENT:Please revise the language in ¶ (1) at the bottom of page 38. The phrase "the net difference of” and "10% of” appears to be reversed. RESPONSE:We respectfully believe the current disclosure accurately reflects the calculation.By way of an example: Premium 100,000 and the initial free withdrawal 10,000 Withdrawal in year 115,000 Less free withdrawal10,000 Premium w/d subject to CDSC5,000 Withdrawal in year 215,000 Less free withdrawal9,500 0.10* (100, 000 – 5,000) Premium w/d subject to CDSC5,500 Since the withdrawal exceeded the free withdrawal amount, the free withdrawal amount available decreases. Page 10 of 14 17.Custom Portfolio Asset Rebalancing Service (pp. 40-41) COMMENT:It is unclear how this program differs from an asset allocation program and how the program is administered. Please describe the program in greater detail. The disclosure states that Registrant provides a contract owner with a list of the program rules after the contract owner enrolls. Please indicate how to obtain the rules prior to enrollment or explain why they are not made available in advance. RESPONSE:We respectfully believe the program is described in sufficient detail. However, we have amended our disclosure by adding that “Prior to enrollment in the Custom Portfolio Asset Rebalancing Service, a complete list of the program rules will be given to you.” 18.Combination Enhanced Death Benefit Option (pp. 42-43): 18a. 200% Limitation COMMENT:Please provide examples showing situations in which the option would and would not be affected by the 200% limit described on page 43). RESPONSE:We have amended our disclosure by adding the following examples: For example, assume Joe purchases a contract in 2007 for 100,000. In year 2021: Purchase Payment$100,000 Contract Value Highest anniversary contract value$125,000 5% interest anniversary value$197,933 If Joe dies in 2021, his death benefit would be $197,933. However if he dies the next year, his death benefit would be $200,000 instead of $207,829 (105% X 197,933) since the 5% interest anniversary value is limited to 200% of his initial purchase payment of $100,000. The impact of a withdrawal during his life will be calculated as follows: In year 2015 Purchase Payment Contract Value Highest anniversary contract value$120,000 5% interest anniversary value Contract withdrawal in 2016 After his withdrawal, the highest contract anniversary value is $60,000 (120,000-60,000) and the 5% interest anniversary value is $77,566 (60,000/120,000 X 155,133).After the date of the withdrawal, the 5% interest anniversary value is limited to $100,000 (200,000% (100,000 -50,000)). 18b. 30% Fixed Account Allocation Limitation COMMENT:30% Fixed Account Allocation Limitation: Please clarify how the 30% threshold is Page 11 of 14 applied. Specifically, if the fixed account allocation percentage is affected by contract owner transactions and market performance, what determines if the 30% limit applies? RESPONSE:The 30% threshold will come into effect only as a result of an action or actions by the contract owner (additional purchase payment, surrender or transfers). If the 30% threshold is reached because of a combination of market performance and contract owner actions, and would not have been reached but for the market performance, interest will continue to accrue at the 5%. 19a. Annuity Payment Options (pp. 45-46) COMMENT:For annuity options that do not include a guarantee period, disclose that it is possible that only one payment may be made. RESPONSE:We have added disclosure language to the Single Life and Standard Joint and Survivor subsections to explain that it is possible that only one payment will be made in the event of the death of the annuitant after the first payment. 19b. Annuity Payment Options (pp. 45-46) COMMENT:Please indicate whether the Allocation Architect program models described on pages 39-41 are available as investment options during the payout period. RESPONSE:The NAA models are not available to annuitants during the payout period, given there are no apparent benefit to the annuitant owner after annuitization.The underlying mutual funds available under the contract are available once annuitization has taken place.As stated in the Variable Annuity Payments subsection of “Annuitizing the Contract,” variable annuity payments will vary depending on the performance of the underlying mutual funds selected. We have amended our disclosure by adding “Prior to annuitization” at the beginning of the “Nationwide Allocation Architect” section. 20.Appendix B: Condensed Financial Information (p. 56) COMMENT: Please wait to include the preliminary paragraph until there are accumulation unit values to report. RESPONSE:We have updated our disclosure by removing the preliminary paragraph until there are accumulation unit values to report. 21.Part C 21a. Items Incorporated by Reference COMMENT:For each exhibit Registrant seeks to include through incorporation by reference, please identify the date of the filing containing the incorporated document and the exhibit number of the document within that filing. RESPONSE:We have amended Part C by including the dates the exhibits were filed along with applicable exhibit number. Page 12 of 14 21b. Item 24(b)(8) COMMENT:Pursuant to Item 24(b)(8) of Form N-4, please file as exhibits to the pre-effective amendment the contracts reflecting those services described under "Underlying Mutual Funds" on pages 14 and 15 of the prospectus. Similarly, please file copies of the individual fund participation agreements or other contracts relating to the investment by the Registrant in a Portfolio Company as exhibits as well. RESPONSE:Item 24(b)(8) of Form N-4 states that Nationwide shall provide “copies of all other material contracts not made in the ordinary course of business which are to be performed in whole or in part on or after the date of filing the Registration Statement” (emphasis added).We respectfully believe that any such fund agreements are contracts made in the ordinary course of business.Therefore, fund agreements fall outside the scope of Item 24(b)(8). 22. Miscellaneous COMMENT:Any exhibits, financial statements and any other required disclosure not included in this registration statement must be filed in a pre-effective amendment to the registration statement. RESPONSE:We will include all exhibits, financial statements and other required disclosure in the pre-effective amendment to the registration statement. Nationwide acknowledges all of the following: · that the Separate Account is responsible for the adequacy and accuracy of the disclosure in the Pre-Effective Amendment; · that comments by the staff of the Securities and Exchange Commission ("SEC"), or changes to the disclosure in response to SEC staff comments in the filings reviewed by the SEC staff, do not foreclose the SEC from taking any action with respect to the filing; and · that the Separate Account may not assert SEC staff comments or any related changes in disclosure as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. Should you have any questions regarding this filing, please contact me directly at (614) 249-5276. Sincerely, Lisa A. Chatterton, Esq. Nationwide Life Insurance Company Page 13 of 14 cc:Ms. Rebecca Marquigny Stop 5-6 Office of Insurance Products and Legal Compliance Enclosure:Exhibit A (Draft of Pre-effective amendment No. 1) Page 14 of 14 Exhibit A UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933
